Citation Nr: 1734314	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 19, 2012, and an increased rating in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) from July 2004 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the pendency of the appeal, a January 2015 rating decision granted an increased 30 percent disability rating for posttraumatic stress disorder (PTSD), effective September 19, 2012; however, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's claim of entitlement to a total disability rating based upon unemployability (TDIU) was previously remanded by the Board in November 2008 and June 2010.  Thereafter, the Veteran appealed an April 2011 Board decision which denied his TDIU claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties submitted a Joint Motion for Partial Remand (Joint Motion).  By order dated that same month, the Court granted the Joint Motion and remanded the matter to the Board.  Thereafter, the Veteran's TDIU claim was again remanded by the Board in July 2012.  

Both claims currently on appeal were remanded by the Board in April 2015 and June 2016.  The Board finds that the RO substantially complied with the remand instructions and that any lack of compliance was cured by subsequent remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2008 hearing regarding his claim of entitlement to a TDIU rating.  Although the Veteran's October 2012 VA Form 9 substantive appeal regarding his PTSD claim on appeal requested a hearing before the Board, the Veteran subsequently withdrew that request via a May 2015 statement submitted by his attorney.  38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 19, 2012, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 10 percent schedular rating, but no higher.

2.  From September 19, 2012, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher.

3.  The Veteran has not shown that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for PTSD prior to September 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 30 percent for PTSD from September 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies the duty to notify.  With respect the duty to assist, the Veteran has challenged the adequacy of some of the VA examinations of record.  The Board will address those concerns below.  As such, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Increased Rating for PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran asserts that his current PTSD disability is more disabling that reflected in the 10 percent initial rating prior to September 19, 2012 and the 30 percent rating thereafter. 

Prior to September 19, 2012

VA treatment records show the Veteran sought treatment for PTSD symptoms.  See VA Treatment records.  In a July 2008 mental health treatment note the Veteran reported continued nightmares and impaired sleep but improvements with the medication.  He reported that he felt depressed and worried often but denied feelings of worthlessness and hopelessness.  He reported managing his anger well.  He also reported singing in various churches several days a week and denied use of alcohol and street drugs.  
 
VA treatment records also indicate the Veteran endorsed the following symptoms:  repeated disturbing memories, dreams/nightmares, flashbacks, anger and sadness on exposure to triggers.  The Veteran also reported the following avoidance symptoms: efforts to avoid thoughts, feelings, and conversations about the trauma, avoidance of people and places that remind him about the trauma, loss of interest, feelings of isolation, and emotional numbness.  The Veteran also reported sleep disturbance, outbursts of anger, poor concentration, and hypervigilance.  See May 2008 to August 2010 VA Treatment records.  VA treatment records from May 2008 to August 2010 show GAF scores of 50 and 52 

The Veteran was afforded a VA psychiatric examination in October 2010.  During the examination, the Veteran reported that he had a good relationship with his wife.  He also reported a good relationship with his son.  He further reported that he was a member of the American Legion, Vice Commander of the American Legion Post 250, and Mobile Commander for the 33rd District of Alabama, and life-time member of Disabled American Veterans (DAV) and Veterans of Foreign Wars (VFW).  He stated, "I am the Lay Leader of the New Hope United Methodist Church (UMC), certified Lay Speaker of the UMC and I have held every office there is in the UMC.  I have close friends that just happen to be my church friends or in the Legion." He further reported that he sings gospel music and goes to different churches singing.  He also reported that he worked out in the fitness gym 3 times a week.  

He denied suicide attempts, history of violence/assaultiveness, and alcohol and substance abuse.  He presented as clean and neatly groomed.  His speech was clear and spontaneous; his attitude was cooperative, friendly, relaxed, and attentive; his affect was appropriate; and he was oriented to time and place. 

The Veteran described having sleep impairment and requiring medication to stay asleep.  He further reported having nightmares 3 to 4 times a week.  He indicated he is unable to sleep without medication.  He further reported auditory hallucinations that were not persistent.  He denied obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, and problems with activities of daily living.  

Regarding memory, his remote memory was normal, recent memory was moderately impaired, and his immediate memory was moderately impaired.  The Veteran was able to recall general historical information about himself without apparent difficulty.  He was able to recall 1 out of 3 words following a brief delay with intervening tasks.  He was also able to repeat 4 digits forward.  

The Veteran reported the following PTSD symptoms: recurrent and intrusive distressing recollections of the traumatic event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

The Veteran reported these symptoms occurred weekly to daily and were currently at a mild level of severity causing significant distress.  He indicated that he retired from his job as a sheriff's deputy in 1991 for multiple medical problems but primarily for back problems.  The Veteran's GAF score was 63.  The examiner found that Veteran's prognosis for improvement of psychiatric condition and impairments in functional status was fair due to involvement in treatment with a positive response and current mild symptoms.  The examiner further found that the Veteran's PTSD symptoms were not severe enough to interfere with the Veteran's occupational and social functioning.  

The Veteran's representative asserts that the October 2010 VA examiner did not adequately assess the Veteran's PTSD in the first instance where he reported that he experienced forgetting and not having the ability to establish and maintain effective work relationships and where later he reported that he experienced the same symptoms.  See June 2017 Appellate Brief.  However, the Board finds that the VA examination report shows a detailed account of the Veteran's reported symptoms.  In addition, the summary of the Veteran's assertions are consistent with the symptoms he reported during outpatient treatment.  The Veteran reported effective relationships as exhibited by his community involvement and his impaired memory was noted in the VA examination report. 

The medical evidence shows that prior to September 19, 2012 the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The evidence also indicates that the Veteran's symptoms were controlled by continuous medication as the Veteran reported that his PTSD medication stops him from having nightmares and makes him less anxious.  In sum, the Board finds that prior to September 19, 2012 the Veteran's symptoms more nearly approximate the criteria for a 10 percent rating. 




From to September 19, 2012

The Veteran asserts that his PTSD is more disabling than reflected by his 30 percent rating from September 19, 2012.  

The Veteran was afforded an additional VA mental health evaluation in September 2012.  The Veteran reported a good relationship with his wife of 33 years.  He also reported a good relationship with his son.  He again reported being active in his church and the American Legion.  He reported that he enjoyed singing in a gospel group.   The examiner noted that since the Veteran's October 2010 VA psychiatric examination, the Veteran has continued to receive outpatient mental health treatment from a VA medical center.  Although the Veteran did not meet with a mental health provider for counseling from June 2011 to May 2012, he did call in to refill his medication.   

The Veteran continued to endorse the same PTSD symptoms to include recurrent thoughts and recollections of the trauma, dreams, and psychological distress at events that resemble the traumatic event.  He also showed persistent avoidance symptoms and increased arousal symptoms.   He showed a GAF score of 60.  The examiner reported that the Veteran had occupational and social impairment due to mild or transient symptoms which would decrease work efficiency and ability to perform occupational tasks only during significant stress, or; the Veteran's symptoms were controlled by medicine.   Additional PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, and disturbances of motivation and mood.  

The Veteran denied experiencing the following PTSD symptoms:  suspiciousness, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss such as forgetting names, directions or recent events, memory loss for names of close relatives, own occupation or own name, flattened affect, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including for a work like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living and disorientation to time or place.  

The Veteran reported that his memory was getting bad and he had trouble sleeping at night due to nightmares.  He reported feeling angry because he is unable to do the things he used to do.  He also reported feeling depressed and nervous. The examiner noted that the Veteran's reported PTSD symptoms would cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In a January 2013 private vocational assessment with Dr. J.G.L., the Veteran reported feelings of disappointment, depression, anxiety, anger and tension.  He reported difficulty sleeping throughout the night even with medication.  He reported feeling suspicious of others.  He also reported hearing auditory hallucinations recurring 3 to 4 days a week.  He also reported panic attacks more than once a week.  He reported difficulty remembering things.  He further reported that he did not report all of these symptoms to VA doctors.  

Dr. J.G.L. reported that there is considerable clinical, anecdotal and experimental evidence associating chronic PTSD with long term dysfunction of memory process areas of the brain.  Dr. J.G.L. performed several tests and concluded that the Veteran's memory was severely impaired.  Dr. J.G.L. further reported that the Veteran has markedly impaired social and occupational function.  The Board notes that Dr. J.G.L. does not address the role that the Veteran's non service-connected diagnosis of dementia played in his impaired memory or social and occupational functioning.  See VA Treatment Records.  

The Veteran was again afforded a VA psychiatric examination in August 2015.  The examination was deemed inadequate insofar as the VA examiner failed to consider relevant private treatment records in assessing the severity of the Veteran's PTSD.  See June 2016 Board Remand.  Nevertheless, the Board finds that the examination sufficient to the extent that it records the Veteran's reported symptoms at the time of the evaluation.  The Veteran reported that his relationship with his wife of 35 years was "alright."  He reported having a great relationship with his son.  He reported that he enjoys attending church.  He further reported that he used to sing in a gospel group but has mostly stopped singing due to problems remembering song lyrics. The Veteran continued to receive outpatient medication at the VA medical center. 

Regarding PTSD symptoms, the Veteran reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events and disturbances of motivation and mood.  The examiner noted that the Veteran was neatly dress with good grooming and hygiene.  He interacted in a calm, pleasant manner.  His mood was depressed with congruent affect, and he did not appear anxious.  The Veteran's speech was spontaneous, normal, and easily understood.  There were no signs of psychosis or unusual behavior.     

The Veteran further reported that he used to enjoy television but he is now scared to watch it.  He reported feeling sad and nervous often.  He further reported that he no longer drives because he gets nervous.  He reported that if he does not take his pills (zolpidem) he stays up all night and has nightmares.  He reported that he feels people are talking about him.  He denied suicidal ideation and crying spells.  He reported having problems with memory and confusion.  The examiner noted that his chart reflects a diagnosis of dementia.  The examiner reported, "On face valid self-report measures, the Veteran endorsed moderate symptoms of depression, anxiety, and PTSD."   

The Veteran was afforded an additional VA psychiatric examination in January 2017.  The examiner noted mental health diagnoses of PTSD, unspecified depressive disorder, and unspecified neurocognitive disorder previously referred to as dementia.  The examiner noted that although the Veteran's PTSD and depression have overlapping symptoms they are separate disorders.  With respect to PTSD, symptoms included recurrent and intrusive recollections of the trauma, recurring dreams, becoming uncomfortable when exposed to things that remind him of the trauma, avoiding talking about his traumatic experiences, avoidance of things that remind him of the trauma, inability to recall important aspects of the trauma, hypervigilance, discomfort in large crowds, and an exaggerated startle response.  

The examiner attributed the Veteran's decreased enjoyment and interest in people and activities, decreased energy, sad mood, self-criticalness, and pessimism to his non service-connected depression.  The examiner also noted that the unspecified neurocognitive disorder is a separate disorder consisting of cognitive impairments.  

The examiner reported that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's neurocognitive disorder likely would result in reduced reliability and productivity.  

The Veteran reported a fair relationship with his wife of 36 years and good relationships with his kids.  Regarding hobbies he indicated that he is unable to remember and is unable to do anything.  He reported being unable to drive.  He reported singing in a gospel choir for decades but now rarely sings due to difficulty remembering lyrics. 

Regarding symptoms, the Veteran reported depressed mood, anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The examiner noted that the Veteran was casually dressed with good grooming and hygiene.  He interacted in a calm and friendly manner.  His mood and affect were normal and appropriate to situation.  The Veteran did not appear anxious.  His speech was spontaneous, normal, and easily understood.  There were no signs of psychosis or unusual behavior.  

With respect the October 2015 private evaluation stating that, "Return to work in any capacity is not likely given the effects of chronic PTSD on his memory and concentration," the examiner noted that there is no evidence that the Veteran's impairment in memory and concentration are due to PTSD.  Rather his cognitive impairment is more likely due to his previously diagnosed dementia and is unrelated to PTSD.  The examiner further reasoned the Veteran's military trauma occurred during 1961 through 1964, and he continued to work as a sheriff's deputy until he retired in 1991 due to physical issues - primarily back problems.  Even though the Veteran's mild to moderate PTSD symptoms were present, he was able to work effectively and was not experiencing a comorbid cognitive disorder.   

Likewise, with respect to the Veteran's January 2013 private vocational examination by Dr. J.G.L., the examiner indicated that there is no evidence that the Veteran's impairment in memory and concentration are due to PTSD and are more likely due to his non service-connected dementia.  With respect the Dr. J.G.L.'s memory assessments, the examiner reported that the Veteran's scores would not prevent an individual from functioning in an occupational environment, especially if the tasks are simple and/or repetitive. 

The examiner opined that the Veteran's PTSD symptoms would result in reduced productivity and reliability in a stressful work setting where high productivity is required.  This is due to problems with irritability, impaired sleep, and anxiety.  However, he is alert and oriented with intact judgment.  There is was no evidence of psychosis or a thought disorder.  The Veteran was able to communicate effectively and follow, at least, simple instructions and complete routine simple tasks. 

The Board finds that from September 19, 2012, the Veteran's PTSD symptoms warrant a 30 percent rating.  The Veteran consistently reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss - all of which are contemplated by the assigned 30 percent rating.    

The Board concludes that for the entire appeal period, the Veteran's PTSD manifestations are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  There was no indication that the Veteran had difficulty understanding complex commands, had impaired judgment or impaired abstract thinking, impaired speech, or difficulty maintaining social relationships.  

Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In sum, there is no basis for an initial rating in excess of 10 percent prior to September 19, 2012 and a rating in excess of 30 percent thereafter for the Veteran's service-connected PTSD.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See December 2006 DRO Hearing Testimony; June 2008 Board Hearing Testimony.  

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. §  4.16(a).

The Veteran's service-connected disabilities are: headaches, evaluated as 50 percent disabling, residuals of a fractured mandible, evaluated as 20 percent disabling, PTSD evaluated as 10 percent disabling prior to September 19, 2012 and 30 percent thereafter, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  Prior to July 8, 2010, the Veteran's total combined disability rating was 60 percent and 70 percent thereafter.  Thus, prior to July 8, 2010, the Veteran did not meet the schedular requirements for TDIU.  

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

The Veteran, through his representative, asserts that he should be considered for TDIU on an extra-schedular basis.  See June 2017 Appellate Brief.  However, the Board finds that the preponderance of evidence indicates that the Veteran was not unemployable as a result of his service connected disabilities for the entire appeal period and thus TDIU on a schedular basis from July 8, 2010 and referral for extraschedular consideration prior to that date is not warranted.    

The evidence shows that after service, the Veteran worked for 25 years as a Mobile Deputy Sherriff and retired in 1990.  See September 2007 VA Treatment Note. 

In a March 1993 decision, the Social Security Administration (SSA) determined that the Veteran was disabled as of November 1990, with a primary diagnosis of "disorders of the back," and a secondary diagnosis of a "heart impairment," and a "lung impairment."  The Veteran is not service-connected for any of these disabilities, and the medical evidence shows that in addition to heart and back disorders, he has several other non service connected disorders including dementia, diabetes mellitus, and hypertension.  

In addition, a VA dental examination report, dated in November 2009, shows that the Veteran's TMJ range of motion was within normal limits, and provides no basis to find that his service-connected disability impairs his employability.  A VA audiometric examination report, dated in January 2010, shows that the examiner stated that the Veteran's hearing loss had "no significant effects" on his occupation, no effects on his usual daily activities, no significant impact on his ability to perform either physical or sedentary types of employment, and that he "should be able to communicate in the vast majority of listening situations."  A January 2010 VA neurological examination report shows that the diagnosis was migraine headaches with mild functional loss.  The examiner concluded that the Veteran may be employed in a sedentary/light duty occupation "if he chooses."  

The Veteran was also afforded a general VA examination in January 2010.  The Veteran reported that a typical day involved using the riding lawn mower to cut grass on half an acre of land in warm weather.  He further reported that he cooks 4 to 5 times a week and sometimes drives his wife to the store.  He reported that he accompanies his wife to the grocery store for shopping once a week and pushes the cart.  He also reported that he helps to carry the grocery shopping bag from the vehicle to the house, sometimes folds clothes, and sometimes operates the vacuum cleaner once a week.  He also reported that he sometimes volunteers for the church by greeting people and attending church meetings.  He reported that his migraine headaches prevent him from working.  The examiner concluded that despite the Veteran's migraine headaches, he may be employed in a sedentary/light duty occupation if he chooses based on his level of activity during migraines and his current activity level.   

In the Veteran's October 2010 VA mental health examination report he indicated that he retired in 1991 for multiple medical problems but primarily for back problems.  The examiner opined that the Veteran's PTSD symptoms are not severe enough to interfere with occupational and social functioning.  Similarly, in an August 2011 VA examination report the examiner concluded that the Veteran's service-connected residuals of mandible fracture and residual headaches cause minimal functional limitations.  The examiner stated that, "Without regard to other factors like age, availability of work, voluntary withdrawal from the labor marker, and other comorbid conditions, there is no impediment that would render him [unable] to engage in sedentary or light duty work."    

The Veteran was also afforded VA examinations in August 2012.  The examiner reported that the Veterans residuals of a fractured left mandible caused no significant occupational effect and did not cause problems with usual daily living.  Regarding headaches the examiner found that the Veteran was capable of sedentary light duty employment.  Finally, regarding the Veteran's service-connected bilateral hearing loss and tinnitus disorder the examiner reported that many individuals with the Veteran's hearing loss and tinnitus, or worse, function well in many occupational settings.  The examiner further stated that the Veteran may have trouble working well in very noisy environments and in environments which require him to use non face-to-face communications equipment (such as speakers or intercoms) or in jobs requiring a great deal of attention to high pitched sounds (such as monitoring medical equipment).  In sum, the examiner found that the Veteran's hearing loss and tinnitus alone would not render him unable to secure or follow a substantially gainful employment.  

During a September 2012 VA mental health evaluation, the Veteran reported that he is unable to work because he still has trouble with his blood pressure dropping when he stands up causing him to feel dizzy.  He also reported problems with his memory and an inability to think as well as he used to.  He further reported he is not able to get enough rest.  The examiner stated that the Veteran's PTSD symptoms do not render him unemployable.  The examiner reasoned, "[The Veteran] is able to communicate effectively and understand and carry out simple instructions.  His thoughts are logical and goal directed with no evidence of formal thought disorder.  He [sic] judgment is not impaired.  His PTSD symptoms are mild in severity therefore he is not incapable of engaging in physical or sedentary work solely due to PTSD symptoms." 

The Veteran also underwent a private vocational evaluation from a Dr. J.G.L.  Dr. J.G.L. reported that he met with the Veteran, interviewed him, reviewed his claim file and medical records, and administered objective tests.  Dr. J.G.L. acknowledged the Veteran's service connected disabilities of hearing loss, PTSD, tinnitus, migraine headaches, malunion of the lower jaw.  Dr. J.G.L. also indicated that the Veteran reported that he is frequently troubled by orthostatic hypotension, he feels woozy for 15 minutes after standing up and has nightmares about 4 times a night.  

Dr. J.G.L. also acknowledged the Veteran's non service-connected disabilities to include hypertension, degenerative disc disease of the cervical spine, lower spine spondylosis, type II diabetes, left arm injury, dementia NOS, depressive disorder NOD, PTSD, history of lumbar injury, cervical surgery in 1992, septoplasty in 1998 and treatment for a gunshot wound in 1980.  

Dr. J.G.L. administered numerous tests to assess the Veteran's memory functioning.  The Veteran's scores were all below the national mean with the Veteran's visual memory being especially low with the Veteran being in the fourth percentile.  Dr. J.G.L. noted that the Veteran was able to carry out basic activities of self-care but has markedly impaired social and occupational functioning.  In sum, Dr. J.G.L. opined that the Veteran's ability to stay on task and to adapt to work setting is impaired by his PTSD symptoms.  Dr. J.G.L. further stated, "[The Veteran] is not adapting well.  He is unable to perform past occupations due to the residuals of his injury.  He does not have transferable skills.  I am not aware of any occupations he could sustain given his condition.  My opinion is that he is currently unable to maintain gainful employment and has a total loss of access to the competitive labor market and wage earning capacity due to his service-connected PTSD."

During the Veteran's August 2015 VA psychiatric evaluation, regarding his occupational functioning, he reported that he could not hold a job.  He reported that he could not drive to work.  His wife reported that he forgets where he is going and she now has to drive him all the time.  

During a September 2015 VA general medical examination, the examiner noted that the Veteran has a diagnosis of non service-connected insulin dependent diabetes mellitus.  The examiner reported that this condition would limit strenuous physical activities.  The examiner also indicated that the Veteran's non service-connected peripheral neuropathy would limit activities that involve working at heights or prolonged walking/standing.  With respect to the Veteran's non service-connected dementia, the examiner noted, "This condition is not clearly delineated in the medical records, but the Veteran reports inability to drive and difficulty learning new tasks related to this condition.  This would limit working with dangerous equipment, driving related tasks, or activities where memory lapse could be potentially dangerous to self or others. "  The examiner also noted that the Veteran's non service-connected lumbar spine degenerative disc disease limits the Veteran's ability to participate in activities requiring strenuous activity, prolonged walking, prolonged standing, bending, lifting, and twisting.  In addition, the Veteran's non service-connected degenerative disc disease of the cervical spine also limits lifting.  

The Veteran was also afforded examinations of his service connected fractured left mandible and hearing disabilities in September 2015.  With respect to the Veteran's jaw, the examiner opined that his jaw condition does not prevent employment.  Similarly, with respect to the Veteran's service-connected bilateral hearing loss and tinnitus, the examiner stated, "The test results indicate that the Veteran should be able to effectively communicate in most quiet listening situations.  The speech discrimination scores indicate that the current hearing loss could create a challenging work situation if he were in a position requiring him to communicate extensively in a noisy work environment.  Tinnitus might also pose challenges if one is in a position requiring long periods of intense concentration.  However, it should be noted that completely deaf individuals work successfully in a large variety of employment settings.  In addition, various therapies and devices are available to address the challenges posed by hearing loss and tinnitus."  In sum, the examiner concluded that the Veteran's hearing loss and tinnitus should not cause him to be unemployable.  See also December 2016 VA Audiological Evaluation.  

In a December 2016 VA neurological examination, the Veteran reported that he has headaches all of the time.  He reported having headaches 15 hours a day every day.  He reported that these symptoms existed for the past 3 to 4 years.   He reported taking 7 to 8 pills a day for his headache symptoms.  The examiner addressed and considered conflicting reports in the September 2015 VA headache examination and October 2015 private treatment records regarding the severity and daytime occurrence of the Veteran's headaches.  The examiner concluded that the September 2015 evaluation by the VA examiner demonstrates consideration of the Veteran's subjective statements, which align with the medical records.  

The examiner further reported, "Conversely, there is introduction of a new type of headache in the progress notes by private physician W.R.K. dated 10/30/15 and 02/23/15, which show repetition for the [history of present illness]: 'This is a chronic problem.  The current episode started more than 1 year ago.'  The private physician's conclusions were not substantiated by record review and in addition, the headache described was a new type of headache that became chronic and unrelated to the service-connected headache."  

The examiner reported that the Veteran presented on-time, neatly groomed and dressed, ambulatory and demonstrating apparent comprehension and coherent answers, his attention, concentration, and executive functions appear intact.  The examiner opined that based on the service-connected conditions of fractured left mandible and residual headaches, alone, the Veteran is capable of sedentary to light or moderate duty activities such as lifting under 30 pounds if he so chooses.   See also January 2017 VA Dental Evaluation.

During the Veteran's January 2017 VA mental health evaluation he reported that he worked as a sheriff's deputy from August 1966 until he retired in 1991.  He reported that back problems mainly caused him to quit but he was beginning to have headaches.

The Board recognizes that the Veteran claims that his service-connected headaches associated with a fractured left mandible, PTSD, tinnitus, and residuals of a fractured left mandible all have some impact on his ability to obtain and maintain substantially gainful employment.  However, the Veteran has consistently reported, and the medical evidence shows, that his non service-connected disabilities prevent him from working.  The Veteran frequently cited to his dizziness as a reason he is unable to work.  He also consistently reported that he retired from his position as a deputy sheriff primarily due to a back disability.  In addition, the Veteran's SSA records indicate he was deemed disabled due to back, heart, and lung disorders - none of which are service connected.  Although, the SSA uses a different standard for determining whether a person is disabled, the Board finds SSA's findings persuasive. 

The Board has also considered the September 2013 and October 2015 private opinions that the Veteran's PTSD symptoms cause him to be unemployable.  However, the Board finds that the preponderance of the competent evidence, to include the Veteran's own statements, show that his non service-connected neurocognitive disorder (diagnosed as dementia) causes significant functional and occupational impairment. 

As noted above, non service-connected disabilities may not be a consideration when determining eligibility for a TDIU.  While the Board is sympathetic to the limitations the Veteran faces, the Board is prevented from considering these disabilities as a factor leading to the Veteran's unemployability.  Moreover, the Veteran's limitations due to his service-connected disabilities are considered in the 60 percent combined disability rating he received prior to July 8, 2010 and the 70 percent combined disability rating he received thereafter.  Indeed, the assignment of the 60 percent and 70 percent schedular ratings are recognition of the functional limitations caused by his disabilities and the ratings contemplate the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran is unable to obtain and maintain substantially gainful employment solely due to his service-connected disabilities.  
See 38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the Veteran's claim of entitlement to TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for PTSD prior to September 19, 2012, and in excess of 30 percent thereafter is denied.

Entitlement to TDIU is denied. 


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


